
	
		I
		111th CONGRESS
		1st Session
		H. R. 2329
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Kissell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for certain expenses of elementary and secondary school
		  teachers.
	
	
		1.Extension of deduction for
			 certain expenses of elementary and secondary school teachers
			(a)In
			 generalSubparagraph (D) of
			 section 62(a)(2) of the Internal Revenue Code of 1986 (relating to certain
			 expenses of elementary and secondary school teachers) is amended by striking
			 or 2009 and inserting 2009, 2010, or 2011.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2009.
			
